             Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 1 of 7




 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   SANDRA L. FERGUSON,
11                                Plaintiff,           NO. 2:17-cv-1685-RSM
12          vs.                                        COUNTER-PLAINTIFF/DEFENDANT
                                                       BRIAN J. WAID’S MOTION FOR
13   BRIAN J. WAID AND THE WAID                        SUPPLEMENTAL PROCEEDINGS
     MARITAL COMMUNITY,
14                                                     NOTE DATE: FEBRUARY 15, 2019
                                  Defendants.
15

16

17                      I.     INTRODUCTION & REQUEST FOR RELIEF
18          On November 19, 2018, judgment in the amount of $60,000 was rendered in favor of
19   Counter-Plaintiff/Defendant Brian Waid (“Waid”) and against Counter-Defendant/Plaintiff
20   Sandra Ferguson (“Ferguson”). (Dkt. no. 181.) On January 2, 2019, costs in the amount of
21   $1,452.33 were taxed against Ferguson.      (Dkt. no. 197.)    The judgment against Ferguson
22   therefore totals $61,452.33, not including interest. To aid in the enforcement of judgment, Waid
23   seeks an order requiring Ferguson to appear for supplemental proceedings and to testify under
24   oath concerning assets and property that may be used to satisfy the outstanding judgment.
25

26
                                                                      CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -1                                      BILANKO, PLLC
     (2:17-CV-01685-RSM)                                              801 2nd Avenue, Suite 800
                                                                      Seattle, WA 98104
                                                                      Telephone: (206) 489-5549
              Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 2 of 7




 1                                     II.     EVIDENCE RELIED UPON
 2          Counter-Plaintiff/Defendant relies upon the Declaration of Brian Waid and exhibits
 3   attached thereto; as well as all documents on file with the Court in this matter.
 4                              III.         AUTHORITY AND ARGUMENT
 5          Federal Rule of Civil Procedure 69(a)(2) provides “[i]n the aid of the judgment . . . the
 6   judgment creditor . . . may obtain discovery from any person—including the judgment debtor—
 7   as provided in these rules or by the procedure of the state where the court is located.”
 8   Washington Civil Rule 69 is substantially similar to its federal counterpart, and in addition,
 9   allows for examinations to occur in the manner provided by the Washington civil rules for taking
10   depositions or as provided by RCW 6.32.
11          Washington’s supplemental proceedings statute provides that a judgment creditor may,
12   “[a]t any time within ten years after entry of a judgment,” apply for an order requiring the
13   judgment debtor “to appear at a specified time and place before the judge granting the order . . .
14   to answer concerning [the judgment].” RCW 6.32.010. In addition, under RCW 6.32, a court
15   may order a judgment debtor not only “to appear in court for examination” but also “to produce
16   certain described documents.” See Arnold v. Nat’l Union of Marine Cooks & Stewards Ass’n, 42
17   Wn.2d 648, 649, 257 P.2d 629 (1953); Britannia Holdings Ltd. v. Greer, 127 Wn. App. 926,
18   929, 113 P.3d 1041, 1042 (2005) (referencing court orders in supplemental proceedings under
19   RCW 6.32 requiring judgment debtor to provide “information and documents” and “full
20   accounting” to judgment creditor). The purpose of supplemental proceedings is “to make the
21   judgment debtor answer concerning the extent and whereabouts of his or her property and, if
22   possible, to enable the judgment creditor to locate nonexempt property belonging to the
23   judgment debtor which may be applied on the debt.” Rainier Nat’l Bank v. McCracken, 26 Wn.
24   App. 498, 511, 615 P.2d 469 (1980).
25

26
                                                                         CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -2                                         BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                 801 2nd Avenue, Suite 800
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 489-5549
             Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 3 of 7




 1          “All property, real and personal, of the judgment debtor that is not exempted by law is
 2   liable to execution.” RCW 6.17.090. Additionally, “[w]ages, salary, or other compensation
 3   regularly paid for personal services rendered by the debtor . . . shall not be claimed as exempt.”
 4   In this case, a valid judgment was entered, and to date, no payment has been made to satisfy any
 5   portion of the judgment. (Waid Decl. ¶ 2.) Ferguson may own property or have assets that could
 6   be used to satisfy the judgment, especially given that she recently was able to pay nearly $40,000
 7   within one day of this Court’s order of contempt. (See Dkt. no. 129; Dkt. no. 130.) In addition,
 8   Ferguson has an active law license and still maintains her law practice. (Waid Decl. ¶ 3, Ex. A.)
 9   Given her active license and practice, Ferguson may be receiving, or have received, payments for
10   legal services that could be used to satisfy the judgment. Moreover, Ferguson’s law practice
11   does not have any corporate form such that her personal assets and property would be legally
12   separate from her business assets and property (Waid Decl. Ex. B). See Bankston v. Pierce Cty.,
13   174 Wn. App. 932, 937, 301 P.3d 495 (2013) (“When an individual does business as a sole
14   proprietorship, the individual and the sole proprietorship are legally indistinguishable.”).
15   Pursuant to Rule 69 and RCW 6.32, Waid is entitled to an order directing Ferguson to produce
16   documents and answer questions under oath concerning her assets and property that may be used
17   to pay the outstanding judgment.
18          Waid requests that the examination of Ferguson be conducted pursuant to Civil Rule
19   30(b)(1). See Rule 69, CR 69. Information that will be sought at this examination includes:
20          1. Identification of savings accounts, checking accounts, other bank accounts and/or
21              safety deposit boxes that have been maintained on behalf of Ferguson or her law firm
22              since January 1, 2014;
23          2. Identification of all real property owned by Ferguson or her law firm at any time
24              between January 1, 2014 and present;
25

26
                                                                       CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -3                                       BILANKO, PLLC
     (2:17-CV-01685-RSM)                                               801 2nd Avenue, Suite 800
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 489-5549
              Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 4 of 7




 1          3. Identification of all trusts maintained for the benefit of Ferguson or her law firm,
 2              including identification of all trust property; and
 3          4. Identification of all personal property owned by Ferguson or her law firm at any time
 4              between January 1, 2014 and present, including but not limited to vehicles,
 5              furnishings, equipment, machinery, artwork, jewelry, electronics, computers, apparel,
 6              appliances, media devices, cash, stocks, notes, judgments, bonds, U.S. treasury bills,
 7              mutual funds, money market investments, and other household goods and personal
 8              property.
 9          Waid also seeks an order for production of documents that will ensure a full disclosure of
10   all relevant information, including:
11          1. Financial statements for all savings accounts, checking accounts, other bank accounts
12              and/or safety deposit boxes that have been maintained on behalf of Ferguson or her
13              law firm since January 1, 2014;
14          2. Personal income tax returns for Ferguson for the last five years, including any returns
15              or other tax documents related to Ferguson’s law firm. If the filing of the tax return
16              for 2018 has been prepared or the supporting information/documentation is available,
17              this information also is requested;
18          3. Insurance policies held by Ferguson or her firm between January 1, 2014 and present,
19              and documents reflecting any claims filed and status of such claims;
20          4. Documents reflecting current assets and liabilities of Ferguson and her law firm;
21          5. Documents reflecting all personal property owned in whole or in part by Ferguson or
22              her law firm between January 1, 2014 and present, including but not limited to
23              vehicles,   furnishings,    equipment,   machinery,   artwork,   jewelry,   electronics,
24              computers, apparel, appliances, media devices, cash, stocks, notes, judgments, bonds,
25

26
                                                                       CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -4                                       BILANKO, PLLC
     (2:17-CV-01685-RSM)                                               801 2nd Avenue, Suite 800
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 489-5549
           Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 5 of 7




 1           U.S. treasury bills, mutual funds, money market investments, and all other household
 2           goods and personal property;
 3        6. Documents and records reflecting all real property owned in whole or in part by
 4           Ferguson or her law firm between January 1, 2014 and present;
 5        7. Documents and records reflecting or referencing any mortgages or liens against real
 6           property owned in whole or in part by Ferguson or her law firm between January 1,
 7           2014 and present;
 8        8. Certificates of title reflecting all vehicles owned in whole or in part by Ferguson or
 9           her law firm between January 1, 2014 and present, including but not limited to cars,
10           trucks, motorcycles, boats, or recreational vehicles or vessels;
11        9. Non-privileged documents reflecting legal services provided by Ferguson or her law
12           firm as well as payments received for legal services since January 1, 2014, including
13           all retainer agreements;
14        10. Documents reflecting the existence of any security interest, sales contracts, or
15           conditional sales contracts on the items of property owned by Ferguson or her law
16           firm;
17        11. Documents or records related to any trust in which Ferguson or her law firm is a
18           beneficiary, including all documents reflecting or referencing any real or personal
19           property held by the trust from January 1, 2014 to present and all documents
20           reflecting or referencing any disbursements made to Ferguson or her law firm from
21           January 1, 2014 to present; and
22        12. Records of all accounts receivable, notes receivable, or indebtedness due to Ferguson
23           or her law firm.
24

25

26
                                                                     CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -5                                     BILANKO, PLLC
     (2:17-CV-01685-RSM)                                             801 2nd Avenue, Suite 800
                                                                     Seattle, WA 98104
                                                                     Telephone: (206) 489-5549
             Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 6 of 7




 1                                       IV.     CONCLUSION
 2          For the foregoing reasons, Waid respectfully requests that this Court grant an order
 3   directing Ferguson to appear for a supplemental proceedings examination and to bring copies of
 4   the requested documents.
 5

 6   Dated: January 30, 2019                         CARROLL, BIDDLE, & BILANKO, PLLC
 7

 8                                                   By:   /s/Jeffrey E. Bilanko
                                                           Jeffrey E. Bilanko, WSBA 38829
 9
                                                           /s/Susan K. Kaplan
10                                                         Susan K. Kaplan, WSBA 40985
11                                                         Carroll, Biddle, & Bilanko, PLLC
                                                           801 2nd Avenue, Suite 800
12                                                         Seattle, WA 98104
                                                           Phone: (206) 489-5549
13                                                         Email: jbilanko@cbblegal.com
                                                           Email: skaplan@cbblegal.com
14                                                         Attorneys for Defendant Brian J. Waid
15

16

17

18

19
20

21

22

23

24

25

26
                                                                    CARROLL, BIDDLE, &
     DEFENDANT BRIAN J. WAID’S MOTION FOR
     SUPPLEMENTAL PROCEEDINGS -6                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                            801 2nd Avenue, Suite 800
                                                                    Seattle, WA 98104
                                                                    Telephone: (206) 489-5549
                 Case 2:17-cv-01685-RSM Document 199 Filed 01/30/19 Page 7 of 7




     1                                  CERTIFICATE OF SERVICE
     2          The undersigned declares under penalty of perjury under the laws of the State of
     3   Washington that on this day a true and accurate copy of the document to which this declaration is
     4   affixed was filed with the above-entitled Court through CM/ECF and was sent as indicated
     5   below on this day, to:
     6
           Attorneys for Plaintiff:                       U.S. Mail Postage Prepaid
     7     Sandra L. Ferguson                             CM/ECF
     8     The Ferguson Firm                              Hand Delivery
           The Pioneer Building                           Email: sandra@slfergusonlaw.com
     9     600 First Avenue
           Seattle, WA 98104
    10     Tel.: (206) 624-5696
           Fax: (206) 770-7340
    11

    12

    13          DATED this 30th day of January 2019.

    14

    15                                               /s/ Stephanie M. Hosey
                                                     Stephanie M. Hosey, Paralegal
    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
                                                                          CARROLL, BIDDLE, &
                   DEFENDANT BRIAN J. WAID’S MOTION FOR
                   SUPPLEMENTAL PROCEEDINGS -7                            BILANKO, PLLC
1119993/32081398v.2
                   (2:17-CV-01685-RSM)                                    801 2nd Avenue, Suite 800
                                                                          Seattle, WA 98104
                                                                          Telephone: (206) 489-5549
